UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
JIMMY BEAUVOIR,

                                   Plaintiff,
        -against-
                                                                          l 4-cv-00669 (NSR)
                                                                       MEMORANDUM DECISION
ROCKLAND COUNTY SHERIFF FALCO,
LT. BYRAN, SGT. MUELER, SGT. HICKEY,
C/O PEREZE, C/O LEVINE,

                                   Defendants.
---------------------------------------------------------------X
NELSON S. ROMAN, United States District Judge

        Jimmy Beauvoir ("Plaintiff'), an incarcerated pro se litigant, commenced this action on

January 30, 2014 against: Rockland County Sheriff Falco ("Falco"), Lieutenant Byran ("Byran"),

Sergeant Mueler ("St. Mueller" or "Mueller") (incorrectly spelled in the caption as "Mueler"),

Sergeant Hickey ("Hickey"), C/O Pereze ("Pereze"), C/O Levine ("Levine"), (collectively

"Defendants"), pursuant to 42 U.S.C. § 1983. (See Amended Complaint ("AC"), ECF No. 29.)

Plaintiff alleges that Defendants are liable for violating his Eighth Amendment right to be free

from cruel and unusual punishments because they inflicted pain on him in a wanton, malicious, or

sadistic way when they 1) sprayed him with pepper spray and 2) placed him in locked intake for

two weeks, during which he allegedly spent several days without access to toiletries or a shower.

(See Plaintiffs Letter dated 8/14/14, ("8/14/14 Letter"), ECF No. 29; Plaintiffs Letter Dated

10/23/17, ("10/23/17 Letter"), ECF No. 14.)                  Consequently, Plaintiff seeks $2.5 trillion in

damages. (AC§ V.)

         Presently before the Court is Defendant's Motion for Summary Judgment (Motion for

Summary Judgment, ("Defendant's Motion"), ECF No. 110.) For the reasons discussed below,

Defendants' Motion is GRANTED in its entirety.
                                                         1
    I.   BACKGROUND

         The facts below are taken from the parties’ Rule 56.1 statements, affidavits, declarations,

and exhibits, and are not in dispute except where so noted. All rational inferences are drawn in

Plaintiff’s favor.

             A. Placement of Plaintiff on Suicide Watch

         On June 1, 2013, Plaintiff was an incarcerated inmate at Rockland County Correctional

Facility (“RCCF”). (Defendant’s Rule 56.1 Statement (“Def. 56.1”), ¶ 2, ECF No. 110-27.) At

around 3:05 pm, Plaintiff was in his cell, where he was observed upset and crying, with tears going

down his cheeks. (Id. ¶ 4.) 1 RCCF Officer Puccio observed Plaintiff in this distressed and tearful

condition and decided to place him on “suicide watch.” (Id. ¶¶ 5-6; Defendants’ Memorandum in

Support of Summary Judgment (“Def. Mem.”), Ex. D, ECF No. 110-10.).

         Subsequently, Officer Puccio escorted Plaintiff to the Intake Booking area and ordered him

to change into suicide watch apparel, pursuant to RCCF Policy. (Def. 56.1 ¶ 6; Def. Mem., Ex D;

Surveillance Video, Ex. O, ECF No. 110-24.) Plaintiff, however, refused Officer Puccio’s order

to change into suicide watch apparel. (Def. 56.1 ¶ 7; Def. Mem., Ex D.) Plaintiff claims that he

refused the orders because he told Officer Puccio that he was okay and that he did not want to hurt

himself. (10/14/14 Letter.) (“I simply asked him if I can talk to the doctor or the chaplain so I

wouldn’t have to go on suicide so they can know that I don’t want to hurt myself.”). Plaintiff also

claims that the reason he did not want to be placed on suicide watch was because he believed he

would be placed in a very cold location and would get sick. (See id.) (“…its very cold I mean very




1
 Plaintiff claims that he was crying because as he was praying on his knees, he started to “tear up a bit.” (See Letter
dated 8/14/14, “10/14/14 Letter”), Ex. A, ECF No. 29.)


                                                          2
very cold on top of that I get sick very easy when I get to[o] cold[.] I start shaking then I’ll end up

at a hospital, so that’s what I was trying to prevent.”)

         Nevertheless, after Plaintiff refused multiple orders from Officer Puccio, St. Mueller

arrived to assist Officer Puccio (Def. Mem. Ex. D.) 2 When St. Mueller arrived, he also told Plaintiff

to change apparel from the orange suit he was wearing to the blue suit that inmates are supposed

to wear when on suicide watch. (Def. 56.1 ¶¶ 9-10; Def. Mem., Ex D.) Plaintiff continued refusing

to change and became increasingly worked up. (Def. 56.1 ¶ 16; 8/14/14 Letter) (“…yes I did ask[]

him a couple of times again to talk to the doctor and the chaplain maybe that’s the reason he got

so mad…”). Plaintiff claims that at this point Sergeant Mueller started cursing him out, told him

to “shut the fuck up” and “spit on [his] face.” (8/14/14 Letter.) Defendants claim that it was only

Plaintiff who “became increasingly demonstrative and animated,” whilst continually refusing to

change into the suicide watch apparel. (Def. 56.1 ¶ 16.)

         Subsequently, St. Mueller escorted Plaintiff to the shower area adjoining the intake area.

(Def. 56.1 ¶ 17; Pl. Dep. 46: 9-14; Ex. O.) There, St. Mueller applied a burst of Oleoresin Capsicum

(“OC” or “pepper”) spray on Plaintiff. (Def. 56.1 ¶ 18; AC Attachment A; 10/14/14 Letter.) While

Plaintiff claims that he subjectively thought St. Mueller was going to hit Plaintiff, the undisputed

facts and surveillance footage reflect that both parties become increasingly agitated, but neither

party became violent. (See 8/14/14 Letter; Surveillance Video, Ex. O.)

         The parties disagree as to how much pepper spray St. Mueller emitted. Defendants claim

that St. Mueller used the paper spray for a “short, one second burst,” whereas Plaintiff contends

that St. Mueller sprayed so much spray “to the point that everyone [was] [coughing] so much” and



2
 Plaintiff claims that Officer Puccio had already solicited Sergeant Mueller at the time when he first asked Plaintiff
whether he was okay. (See 10/14/14 Letter.)


                                                          3
three other officers had to leave the room. (See 10/14/14 Letter; Ex. O). 3 Defendants claim that the

surveillance video demonstrates that “[n]o staff demonstrated adverse reactions.” (Def. 56.1 ¶ 19.)

         After St. Mueller sprayed Plaintiff with the pepper spray, Plaintiff showered, put on fresh

clothes, and was immediately escorted to the medical facility to irrigate his eyes. (Def. 56.1 ¶¶ 21-

23; Pl. Dep. 55:17-18.) Plaintiff admits that he did not require any physical assistance to walk to

the Nurse’s office, but also claims that he could not open his eyes and was suffering from the

immense pain. (Def. 56.1 ¶¶ 23; Pl. Dep. 56:2-3, 64:14-20.) (“I couldn’t open my eyes. My eyes

was watering and tears all over and it was red, it was hurt – it was hurting. And my head was also

– I felt like my head was going to blow. My head hurt a lot.”) The Nurse then provided Plaintiff

with several fluids with which to rinse his eyes that Plaintiff then used to thoroughly rinse and

irrigate his eyes. (Def. 56.1 ¶ 24; Pl. Dep. at 69-73.) Plaintiff then left the Nurse’s office and was

taken to a Psychiatrist. (Pl. Dep. 79:1-6.) The Psychiatrist examined Plaintiff and wrote a letter

instructing Plaintiff to be taken “off suicide watch.” (See Ex. D.)

         Soon thereafter, Plaintiff entered a guilty plea and accepted 15 days of “lock-in” as a

penalty for refusing to comply with corrections officer orders, and he was placed in Administrative

Segregation for his refusal to comply with correctional officer orders. (Def. 56.1 ¶ 25; Ex D.)

Plaintiff claims that before he was placed in this segregation, Defendants wrongfully took away

all his legal papers, his bible, his clothes, all the food he had brought with him (10/14/14 Letter.)

(“they took everything I had owned and put it in the trash.”) At some point on June 1, 2013, St.

Mueller properly filled out an OC Report, detailing the incident and his use of OC spray on

Plaintiff. (Def. 56.1 ¶ 26; Ex. D.)


3
  Plaintiff claims that St. Mueller first chided him about knowing what pepper spray was and then held the blue suicide
watch suit with his left hand, whilst operating the pepper spray from his right hand. (Plaintiff Deposition, Defendants
Motion for Summary Judgment, Ex. C at 47, ECF No. 110-7-9.) Plaintiff also claims that St. Mueller was “so close
to my face, his fingers was touching my nose while he sprayed me with the thing.” (Id.)

                                                          4
             B. Plaintiff’s Attempt to File a Grievance

        About five months later, on November 15, 2013, Plaintiff submitted a grievance in

connection with the June 1, 2013 pepper spray incident, in which Plaintiff claimed to have suffered

injuries to his eyes, including losing sight in his right eye, getting blurry vision in his left eye, and

having to get scheduled for a surgery as a result of exposure to the spray. (Def. 56.1 ¶ 27; Ex. D.). 4

But the same day that Plaintiff filed this grievance, Lt. John Byran, the Grievance Coordinator at

RCCF, denied Plaintiff’s application. (Def. 56.1 ¶ 28; Ex. D.).

        Plaintiff appealed the initial determination of the Grievance Coordinator to the Chief

Administrative Officer. (Def. 56.1 ¶ 29; Ex. D.). Subsequently, on November 25, 2013, the Chief

of Correction, Anthony Volpe, rendered a decision, in which he denied Plaintiff’s Grievance. (Def.

56.1 ¶¶ 30-31; Ex. D.). Plaintiff then appealed this decision to the Citizen’s Policy and Complaint

Review Council, and the appeal was sent to the Council on November 29, 2013. (Def. 56.1 ¶¶ 33-

34; Ex. D.). On February 19, 2014, the Citizen’s Policy and Complaint Review Council rendered

a final decision, sustaining the action taken by the facility administration. (Def. 56.1 ¶ 35; Ex. D.).

             C. Plaintiff’s Chronic Eye Conditions and Medical History

        Plaintiff has a documented history of chronic inflammatory changes in his peripheral

cornea that date back to 2004. (Def. 56.1 ¶ 35; Ex. F, L.). This history reflects that Plaintiff had

chronic conjunctivitis with corneal changes, and an assessment and plan of corneal superficial

vascularization. (Def. 56.1 ¶ 37; Ex. F.) On March 3, 2004, Plaintiff was treated at New York

Presbyterian Hospital for an evaluation of superficial corneal vascularization and was noted with




4
  “I cannot see from my right eye ever since I got spra[yed] with pepper spray. I’m blind from my right eye so now
my left eye is beginning to get blurry and blurry. I have been taken to the doctor many times. Nothing is working so
now they talking about having a surgery very soon now that I’m blind on one eye because somebody was being who
they are and did this to me for no reason.” (Def. Decl., Ex. D.)


                                                         5
vision of 20/25, 20/30 with superficial pannus and anterior corneal inflammation on examination,

with an assessment of corneal inflammation/pannus/pigmentation. (Def. 56.1 ¶ 38; Ex. F.)

       Although he was advised to follow up in two months, Plaintiff next went to New York

Presbyterian Hospital on March 31, 2005 with complaints of itchiness and inflammation and

increased pannus. (Def. 56.1 ¶ 44; Ex. F.) During that visit, the doctor noted that Plaintiff had

superficial pannus and corneal thinning. (Def. 56.1 ¶ 45; Ex. F.)

       On September 1, 2005, Plaintiff was again treated at New York Presbyterian and had a

vision of 20/25 and pannus. (Def. 56.1 ¶ 46; Ex. F.) Subsequently, on January 19, 2006, Plaintiff

was again treated at New York Presbyterian Hospital and this time was noted with having pannus

in both eyes, being “inactive,” and was directed to follow up in three months. (Def. 56.1 ¶ 47; Ex.

F.) Although Plaintiff was advised to follow up in three months, he did not, and his next treatment

at New York Presbytarian was on January 4, 2007, where he was noted as having asymptomatic

pannus and vision 20/25, 20/30. (Def. 56.1 ¶ 48; Ex. F.)

       On June 21, 2007, Plaintiff was treated at New York Presbyterian again. This time, the

doctor noted that he had clumps of white infiltrates with staining in his right eye, and assessed it

as pannus with inflammation, secondary to atopic disease. He was advised to follow up in two

weeks. (Def. 56.1 ¶ 49; Ex. F.)

       Plaintiff was next treated at New York Presbyterian Hospital on December 20, 2007 and

was noted as having white infiltrates bilaterally with staining and atopic disease with pannus; he

was advised to follow up in two to three months (Def. 56.1 ¶ 50; Ex. F.) Plaintiff was next treated

at New York Presbyterian Hospital on October 7, 2009 and noted with blurry vision in his right

eye and diplopia (double vision) in his left eye for approximately one year, mild chemosis




                                                 6
(swelling of conjunctiva), epithelial infiltrates and pannus worse since 2007, and was directed to

follow up in two to three weeks (Def. 56.1 ¶ 51; Ex. F.)

       On June 21, 2010, Plaintiff was treated at New York Presbyterian Hospital for chronic

pannus secondary to atopic disease. (Def. 56.1 ¶ 52; Ex. F.) On June 24, 2010, Plaintiff was treated

at New York Presbyterian Hospital with worsening pannus of the left eye, neovascularization of

the cornea (worse in right eye), opacification, and chemosis. (Def. 56.1 ¶ 53; Ex. F.) On July 29,

2010, Plaintiff was treated at New York Presbyterian Hospital and noted with a vision of 20/50

(right) and 20/30 (left), phlyctenules worse in the right eye, neovascularization, pannus with

corneal haze worse in the right eye, persistent irritation and redness. (Def. 56.1 ¶ 54; Ex. F.)

       On August 9, 2010, Plaintiff was treated at the Rockland County Department of Health

at the immunotherapy clinic for his complaints of daily headaches and right eye redness (Def.

56.1 ¶ 55; Ex. F.) On November 2, 2010, Plaintiff was treated at the Rockland County

Department of Health with complaints of right eye redness. (Def. 56.1 ¶ 56; Ex. F.) On June

1, 2011, Plaintiff was treated at New York Presbyterian Hospital with noted redness, itchiness,

and pain in both eyes, vision 20/200 (right) and 20/40 (left). (Def. 56.1 ¶ 57; Ex. F.) In this

visit, the doctor’s notes reflect that Plaintiff was supposed to be on Patanol, Tobradex, and

Doxy, but he only last followed up in July 2010 (Id.)

       Based on an exam taken during Plaintiff’s June 1, 2011 visit, Plaintiff was noted with,

inter alia, pannus with stromal vessels, phlyctenules and corneal haze worse in the right eye

(Def. 56.1 ¶ 58; Ex. F.) Again, the June 1, 2011 medical chart notes that Plaintiff was

noncompliant with follow-up or treatment, and there was a possible need to rescrape his right

cornea—that is, a need for Plaintiff to have surgery on his right eye. (Def. 56.1 ¶ 59; Ex. F.)

On June 2, 2011, Plaintiff was treated at New York Presbyterian Hospital again, and this time



                                                  7
was noted with vision 20/80 (right) and 20/40 (left) (Def. 56.1 ¶ 60; Ex. F.) The chart from

that visit notes that Plaintiff needed to exercise strict compliance with treatment, follow-up,

and medicine, in order to avoid severe visual loss, and he was advised to follow up in two

weeks (Def. 56.1 ¶ 61; Ex. F.) The notes also stated “may need to rescrape cornea OD” (Ex.

F.) On April 30, 2012, Plaintiff was again treated at New York Presbyterian Hospital for his

complaints of eye redness, pulsating, and having blurry vision and itching for two to three

months; he was also noted with vision of 20/300 (right) and 20/30 (left) (Def. 56.1 ¶ 62; Ex.

F.)

       On June 19, 2012, Plaintiff was treated at the Rockland County Department of Health

and had complaints of blurred vision (Def. 56.1 ¶ 63; Ex. F.) On July 20, 2012, Plaintiff was

treated at New York Presbyterian Hospital, with vision readings of 20/125 (right) and 20/30

(left). (Def. 56.1 ¶ 64; Ex. F.) He was also noted to have not been using any eye drops (Id.)

The chart from this visit also reflects that he had right pannus with stromal vessels and

phlyctenules, neovascularization/pannus with corneal haze worse than the left. (Def. 56.1 ¶ 65;

Ex. F.) Finally, the chart from this visit also notes that Plaintiff now presented himself with fully

vascularized (superficial) cornea in the right eye with potential need to rescrape the cornea—so

again at this point, Plaintiff was considered a candidate for eye surgery. (Def. 56.1 ¶ 66; Ex. F.)

       The July 20, 2012 New York Presbyterian Hospital medical chart notes indicate that

Plaintiff had a history of non-compliance with follow-up and treatment (Def. 56.1 ¶ 67; Ex.

F.) On August 31, 2012, Plaintiff was treated at Nyack Hospital and displayed mild

scleraicterus in his eyes on examination. (Def. 56.1 ¶ 68; Ex. F.) On October 4, 2012, Plaintiff

was treated at New York Presbyterian Hospital and was noted for a history of chronic stromal




                                                 8
vascularization, thinning, and inflammation in both eyes, but worse in the right. (Def. 56.1 ¶

69; Ex. F.)

       The October 4, 2012 New York Presbyterian Hospital medical chart notes show an

assessment and plan reflecting chronic pannus, scarring and thinning associated with atopic

conjunctivitis, fully vascularized (superficial) and scarred cornea in the right eye with diffuse

thinning and was advised to follow up in four weeks (Def. 56.1 ¶ 70; Ex. F.) On April 23, 2013,

Plaintiff was treated at the Rockland County Correctional Facility and was noted with a

history of pannus (Def. 56.1 ¶ 71; Ex. F.)

       On June 1, 2013, Plaintiff was treated by a nurse at RCCF and was given an eye flush

following the OC spray incident (Def. 56.1 ¶ 72; Ex. C.) About one year later, on May 21,

2014, Plaintiff underwent surgery to his right retina, specifically a keratoplasty and limbal

vessel cautery of the right eye. (Def. 56.1 ¶ 73; Ex. J.)

 II.   STANDARDS OF REVIEW

              A. Summary Judgment Standard

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure, summary judgment is

appropriate “if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party bears

the initial burden of pointing to evidence in the record, “including depositions,

documents . . . [and] affidavits or declarations,” see Fed. R. Civ. P. 56(c)(1)(A), “which it believes

demonstrate[s] the absence of a genuine issue of material fact,” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986). The moving party may support an assertion that there is no genuine dispute of a

particular fact by “showing . . . that [the] adverse party cannot produce admissible evidence to

support the fact.” Fed. R. Civ. P. 56(c)(1)(B). If the moving party fulfills its preliminary burden,



                                                  9
the onus shifts to the nonmoving party to raise the existence of a genuine issue of material fact.

Fed. R. Civ. P. 56(c)(1)(A); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

       A genuine dispute of material fact exists when “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248; accord Gen. Star

Nat’l Ins. Co. v. Universal Fabricators, Inc., 585 F.3d 662, 669 (2d Cir. 2009); Roe v. City of

Waterbury, 542 F.3d 31, 35 (2d Cir. 2008); Benn v. Kissane, 510 F. App’x 34, 36 (2d Cir. 2013)

(summary order). Courts must “draw all rational inferences in the non-movant’s favor,” while

reviewing the record. Kirkland v. Cablevision Sys., 760 F.3d 223, 224 (2d Cir. 2014) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). Importantly, “the judge’s function is

not himself to weigh the evidence and determine the truth of the matter,” nor is it to determine a

witness’s credibility. Anderson, 477 U.S. at 249; see also Kaytor v. Elec. Boat Corp., 609 F.3d

537, 545 (2d Cir. 2010). Rather, “the inquiry performed is the threshold inquiry of determining

whether there is the need for a trial.” Anderson, 477 U.S. at 250. Summary judgment should be

granted when a party “fails to make a showing sufficient to establish the existence of an element

essential to that party’s case.” Celotex, 477 U.S. at 322.

       Critically, in an opposition to a motion for summary judgment “[s]tatements that are devoid

of any specifics, but replete with conclusions” will not suffice. Bickerstaff v. Vassar Coll., 196

F.3d 435, 452 (2d Cir. 1999); see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986) (nonmoving party “must do more than simply show that there is some

metaphysical doubt as to the material facts”); FDIC v. Great Am. Ins. Co., 607 F.3d 288, 292 (2d

Cir. 2010) (nonmoving party “may not rely on conclusory allegations or unsubstantiated

speculation” (quoting Scotto v. Almenas, 143 F.3d 105, 114 (2d Cir. 1998))).




                                                 10
        When dealing with summary judgment motions in pro se cases, courts in this Circuit must

“read the pleadings of a pro se plaintiff liberally and “raise the strongest arguments that they

suggest” McPherson v. Coombe, 17 F.3d 276 (2d Cir. 1999) (quoting Burgos v. Hopkins,

214F.3d.787, 790 (2d. Cir. 1994). Pleadings drafted by pro se plaintiffs moving for summary

judgment are not held to the same “stringent standards” as “formal pleadings drafted by lawyers.”

Shariff v. Poole, 689 F.Supp.2d 470, 476 (S.D.N.Y. January 20, 2010). On the other hand, pro se

plaintiffs cannot overcome a motion for summary judgment by simply making “bald” assertions

that are unsupported by the evidence. (Id.)

            B. Section 1983 Actions

        Section 1983 provides, in relevant part, that:“[e]very person who, under color of any

statute, ordinance, regulation, custom, or usage, of any State . . . subjects, or causes to be subjected,

any citizen of the United States . . . to the deprivation of any rights, privileges, or immunities

secured by the Constitution and laws, shall be liable to the party injured.” 42 U.S.C. § 1983.

Section 1983 “is not itself a source of substantive rights, but a method for vindicating federal rights

elsewhere conferred by those parts of the United States Constitution and federal statutes that it

describes.” Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979); see Patterson v. County of Oneida,

375 F.3d 206, 225 (2d Cir. 2004). To state a claim under § 1983, a plaintiff must allege “(1) the

challenged conduct was attributable to a person who was acting under color of state law and (2)

the conduct deprived the plaintiff of a right guaranteed by the U.S. Constitution.” Castilla v. City

of New York, No. 09 Civ. 5446, 2013 WL 1803896, at *2 (S.D.N.Y. April 25, 2013); see Cornejo

v. Bell, 592 F.3d 121, 127 (2d Cir. 2010).

        Therefore, a Section 1983 claim has two essential elements: (1) the defendant acted under

color of state law, and (2) as a result of the defendant’s actions, the plaintiff suffered a denial of



                                                   11
his federal statutory rights, or his constitutional rights or privileges. See Annis v. Cnty. of

Westchester, 136 F.3d 239, 245 (2d Cir. 1998); Quinn v. Nassau Cnty. Police Dep’t, 53 F. Supp.

2d 347, 354 (E.D.N.Y. 1999) (noting that Section 1983 “furnishes a cause of action for the

violation of federal rights created by the Constitution”) (citation omitted).

           C. Eighth Amendment and Excessive Force

       The Eighth Amendment provides: “Excessive bail shall not be required, nor excessive fines

imposed, nor cruel and unusual punishments inflicted.” U.S. Const. amend VIII. Therefore, the

Eighth Amendment “guarantees individuals the right not to be subjected to excessive sanctions.”

Miller v. Alabama, 567 U.S. 460, 469, 132 S. Ct. 2455, 2463, 183 L. Ed. 2d 407 (2012) (quoting

Roper v. Simmons, 543 U.S. 551, 560, 125 S. Ct. 1183, 1189, 161 L. Ed. 2d 1 (2005). The right

emanates from the basic precept of justice that punishment for crime should be graduated and

proportioned to [the] offense. Roper, 543 U.S. at 560 (citations and internal quotations omitted).

“By protecting even those convicted of heinous crimes, the Eighth Amendment reaffirms the duty

of the government to respect the dignity of all persons.” Id.

       Excessive use of force under Eighth Amendment of the U.S. Constitution and requires

courts to engage in a two-part inquiry, one objective and the other subjective. The subjective

inquiry focuses on the defendant’s motive and the objective inquiry on the conduct’s effect. Wright

v. Goord, 554 F.3d 255, 268 (2d Cir. 2009). First, under the subjective test, a prisoner must show

that the defendant acted with a “sufficiently culpable state of mind.” Hudson v. McMillian, 503

U.S. 1, 8 (1992) (quoting Wilson v. Seiter, 501 U.S. 294, 297 (1991)). In other words, a plaintiff

must show that the defendant acted with “wantonness in light of the particular circumstances

surrounding the challenged conduct.” (Wright, 554 F.3d at 268 (citation omitted)). Wantonness

asks “whether the force was used in a good-faith effort to maintain or restore discipline, or



                                                 12
maliciously and sadistically to cause harm.” Hudson, 503 U.S. at 7; Scott v. Coughlin, 344 F.3d

282, 291(2d. Cir. 2003). It is a test about necessity, intent, effect, and proportionality. Hence, to

determine whether Defendants acted maliciously or wantonly, a court must examine: the extent of

the injury; the mental state of the Defendant; “the need for the application of the force; the

correlation between that need and the amount of the force used; the threat reasonably perceived by

the Defendants, and any efforts made by the Defendants to temper the severity of a forceful

response.” Hudson, 503 U.S. at 7.

       Next, under the objective test for cruel and unusual punishment, courts look at the harm

done, in light of “contemporary standards of decency.” Id. (quoting Estelle v. Gamble, 429 U.S.

97, 103 (1976)). Courts have stated, however, that in the excessive force context, there is

essentially strict liability. Id. at 9 (“In the excessive force context, society's expectations are

different. When prison officials maliciously and sadistically use force to cause harm, contemporary

standards of decency always are violated.”). On the other hand, not “every malevolent touch by a

prison guard gives rise to a federal cause of action.” Wilkins v. Gaddy, 559 U.S. 34, 37 (2010)

(quoting Hudson, 503 U.S. at 9.) Furthermore, while the nature of the injury can provide evidence

of the use force, injuries alone are not dispositive. Id. at 38 (“Injury and force, however, are only

imperfectly correlated, and it is the latter that ultimately counts. An inmate who is gratuitously

beaten by guards does not lose his ability to pursue an excessive force claim merely because he

has the good fortune to escape without serious injury.”).

III.   DISCUSSION

           A. Eighth Amendment Claims

       Plaintiff claims that he was subject to cruel and unusual punishment, in violation of his

Eighth Amendment rights, when St. Mueller sprayed him with pepper spray in reaction to



                                                 13
Plaintiff’s protests against changing into the blue clothing required to for being on suicide watch.

(Supplemental Opposition to Defendant’s Motion for Summary Judgment, (“11/2/2018 Letter”),

ECF No. 14.) Plaintiff claims that this was “unnecessary and wanton infliction of pain” and an

abuse of incarcerated individuals because all Plaintiff did was ask questions regarding “the process

which the officer or staff is trying to propose.” (Id.). Again, Plaintiff contends that this incident

has blinded him and caused him to need eye surgery. (“I cannot see from my right eye ever since

I got spra[yed] with pepper spray. I’m blind from my right eye so now my left eye is beginning to

get blurry and blurry. I have been taken to the doctor many times. Nothing is working so now they

talking about having a surgery very soon...”) (Def. Decl., Ex. D.)

       Plaintiff also argues that he was deprived of his Eighth Amendment rights when he was

subsequently locked in intake for fourteen days because in the first four or five of those days, he

was left “with no recreation, no shower, no toothbrush, [and] no toilet paper.” (8/14/14 Letter.)

The Court turns first to the pepper spray incident and then to the lock-in incident.

                  1. Pepper Spray Incident

       The Court assesses both the subjective and objective tests that are necessary for finding

an Eighth Amendment violation. It begins with the subjective test.

                       a. Subjective Test

       Since the subjective test helps courts assess motive, the Court first notes that negligence

does not rise to the level of an Eight Amendment constitutional violation. Rather, the Supreme

Court has explained that the Eight Amendment violation occurs when a prison official

demonstrates “‘deliberate indifference’” to a substantial risk of serious harm.” Farmer v. Brennan,

511 U.S. 825, 828, 114 S. Ct. 1970, 1982 (1994)). This standard “entails something more than

negligence, but is satisfied by something less than acts on omissions for the very purpose of



                                                 14
causing harm.” Id. at 826. (emphasis added.) Consequently, a defendant’s conduct must reveal an

element of intention or recklessness. Darnell v. Pineiro, 849 F.3d 17, 36 (2d Cir. 2017) (“any §

1983 claim for a violation of due process requires proof of mens rea greater than mere negligence”;

it must be shown that an official “acted intentionally or recklessly.”)

                           i.   Extent of Injury

       The Court begins with the extent of Plaintiff’s injury. Again, the importance of this factor

at this stage is not to assess the objective cruelty of Defendant’s conduct, but to see what, if

anything, it reveals about Defendant’s intent.

       Plaintiff claims that he went blind and had to get surgery due to the use of pepper spray on

his eyes. (AC § III) (“I went blind from getting mist, and they did take me to Nyack Hospital, but

nothing was result, until May 21, 2014. I had a surgery and now I am in really bad condition right

now. It can take me days just to write a letter.”) Defendants do not dispute that Plaintiff is blind in

his right eye and required having retinal surgery. Rather, they dispute that Plaintiff’s injury is

attributable to the pepper spray incident since Plaintiff has a long medical history of poor vision

and was already legally blind and in need of retinal surgery more than a year before the pepper

spray incident. (Def. Mem. at 25-27.)

       The Court agrees with Defendants’ assessment. Although, losing vision and needing and

eye surgery are certainly sufficient to show an extensive injury, the injury has to be causally related

to the application of excessive force to make a successful excessive force claim. See Ajamu

Olutosin v. William Lee, Case No. 14-cv-00685, ECF No. 151 (S.D.N.Y. October 11, 2018) (NSR)

(rejecting claim that retinal detachment of inmate was the result of excessive force where two

physicians provided undisputed expert testimony reflecting that Plaintiff had a previous history of




                                                   15
retinal detachment and a need for surgical intervention that was neither caused by nor aggravated

by the use of force incident in prison.)

       Here, similar to the situation in Olutosin, Defendants presented the expert testimony of Dr.

Stamm, a licensed physician and Board Certified ophthalmologist, who testified with a reasonable

degree of medical certainty that “plaintiff’s corneal disease was not proximately caused by

plaintiff’s exposure to pepper spray” and that “plaintiff’s corneal transplant surgery was not

necessitated by plaintiff’s exposure to pepper spray on June 1, 2013, but instead was the byproduct

of the progression of plaintiff’s documented history of chronic inflammatory changes of the

peripheral cornea dating back to 2004.” (Mark Stamm Expert Affidavit, Ex. L, ECF No, 110-21.)

       Upon reviewing all of Plaintiff’s medical records, Dr. Stamm further concluded:

 •    “Plaintiff suffered from chronic eye problems since at least the year 2004, which

      presented as chronic inflammatory changes of the peripheral cornea, the changes have

      progressed over time to the point that the vision in Plaintiff’s right eye was at the level

      of less than 20/200 prior to June of 2011, which was legally blind.” (Id.)

 •    “In April 2012, more than one year prior to the pepper spray incident, Plaintiff was noted

      by his doctors, as having significant corneal disease in his right eye with pannus

      formation, deep stromal blood vessels, and stromal thinning. At that point, he already

      was not able to be refracted to a better vision.” (Id.)

 •    “In addition, Plaintiff’s medical records indicate that Plaintiff was noncompliant with

      both follow-up and treatment from 2004 to 2011.” (Id.)

 •    “Consequently, Plaintiff had a very significant corneal disease prior to June 1, 2013,

      which necessarily required a corneal transplant to visually rehabilitate his eye.” (Id.)




                                                 16
 •     “Neither Plaintiff’s vision impairment, nor his need for corneal transplant surgery were

       proximately caused by Plaintiff’s exposure to pepper spray on June 1, 2013.” (Id.)

        Similarly, Defendants’ provided Plaintiff’s entire medical history for his eyes, which

unequivocally reflected that he had severe eye issues since as early as 2004, nearly a full decade

before the pepper spray incident. For example, the notes from a doctor’s visit on February 24, 2004

reflect that Plaintiff was HIV-positive since he was 14 years old and had chronic conjunctivitis

with corneal changes, and an assessment and plan of corneal superficial vascularization since he

was 18 years old. (Doctor’s Report from 2/27/04 visit, Ex. F.) Similarly, the notes from a doctor’s

visit at New York State Presbyterian on July 20, 2012 reflect that Plaintiff had “chronic pannus”

(i.e. a film forming on his eyes) and that the right eye was already in considerably worse shape

than his left eye. (Doctor’s Report from 7/20/12 visit, Ex. F) He was also reported as not going to

any of his follow up appointments for over a year (Id.) (“h/o noncompliant with follow-up or

treatment”; “not using any eyedrops.”) Moreover, his vision was reported as a debilitating

“20/300” in his right eye, indicating that he was already legally blind.

     Additionally, on at least two documented occasions before the pepper spray incident, Plaintiff

was considered likely to need future retinal surgery in his right eye. (See June 1, 2011 and July 10,

2012 Medical Notes, Def. 56.1 ¶ 59; Ex. F.) (“may need to rescrape cornea/PKP OD”; “may need

to rescrape cornea OD but will defer to cornea clinic.”) And finally, Plaintiff was complaining

about his headaches, right eye redness, itchiness, and pain in both eyes well over a year before the

pepper spray incident. (See supra Part I.C.) (“On August 9, 2010, Plaintiff was treated at the

Rockland County Department of Health at the immunotherapy clinic for his complaints of daily

headaches and right eye redness…On November 2, 2010, Plaintiff was treated at the Rockland

County Department of Health with complaints of right eye redness…On June 1, 2011, Plaintiff



                                                 17
was treated at New York Presbyterian Hospital with noted redness, itchiness, and pain in both

eyes.”)

          Consequently, although Plaintiff’s vision loss and subsequent surgery would otherwise

suffice as an extensive injury, here the Court finds that Plaintiff’s injury had nothing to do with

the use of force incident and was neither caused nor significantly exacerbated by the pepper spray.

          The only additional injuries that Plaintiff has alleged are minor injuries related to pain in

his eyes, his body, and head. For example, Plaintiff claims he suffered increased pain and burning

to his eyes several months later. (See 10/14/14 Letter) (“A few months after the whole thing

happen, I started feeling weird. I was in a lot of pain, my eyes was blood shot red and burning…

the side of my face was hurting, my eyes was in bad shape, it was burning and hurting.”) Those

claims suffer a lack of any corroborating evidence, but more importantly, suffer the same causation

issues as Plaintiff’s loss of vision and retinal surgery claims—that is, Plaintiff had already made

those exact complaints on numerous occasions prior to the pepper spray incident, and there are no

facts on the record to allow a jury to conclude that those complaints of pain many months later had

any causal relationship to the use of force incident.

          Critically, nowhere in Plaintiff’s Complaint does he complain of suffering any immediate

pain or injury right after the pepper spray incident. (See AC.) This is corroborated by Defendants’

video surveillance footage. While Defendants’ video surveillance footage does not depict what

occurred in the shower stall when St. Mueller actually sprayed Plaintiff, the video does show that

within moments of the incident, Plaintiff emerges from the shower and walks out of the hallway

with no visible signs of pain or visual loss. He is not hunched over, he is not limping, he is not

veering off in the wrong direction, he is not grabbing his eyes, and he is not even coughing. (See

Ex. O.) This is corroborated by Plaintiff’s conduct in the Nurse’s office. Even though Plaintiff



                                                   18
testified that he was experiencing pain immediately after the incident, when he was at the Nurse’s

office, he did not once complain about any pain or suffering to the Nurse. (Pl. Dep. at 69-76.) 5

         Accordingly, based on a thorough review of all the evidence on the record including

Plaintiff’s deposition, the video surveillance footage, Plaintiff’s medical history, and Dr. Stamm’s

expert report, the Court finds that Plaintiff’s injuries from the force incident are very minor

indications of a malicious or deliberately indifferent intent. Therefore, this factor weighs in

Defendants’ favor.

                              ii.   Mental State of Defendant

         This factor goes to the core of the excessive force inquiry. Courts must assess the facts on

the record to determine “whether force was applied in a good faith effort to maintain or restore

discipline,” or whether there were ulterior motives driving the use of force. Hudson, 503. U.S. at

7. To survive summary judgment, a Plaintiff must make some showing to indicate that Defendants

acted “maliciously and sadistically,” intending to cause harm. Perry v. Stephens, 659 F. Supp. 2d

577, 581 (S.D.N.Y. 2009) (“The subjective element requires that the prison official involved

possess a “wanton” state of mind when he or she engaged in the alleged conduct.”) (citing Blyden

v. Mancusi, 186 F.3d 252, 262 (2d Cir.1999)). In other words, because Eighth Amendment

excessive force issues do not hinge on whether there was grave injury, but on whether officers




5
  In his deposition, Plaintiff did testify that right after being sprayed “I was bending down and I couldn’t breathe and
then I kneeled down after. And I was still—you know, I felt like I was going to pass out or something, you know, it
was just pain all over. And for some reason when they sprayed the pepper spray it stayed in the air. So every time I
move or turn around its get on my body, also, and it hurts a lot.”(Pl. Dep. 51: 6-14.) But, the Court has pointed out
that there is not one piece of corroborating evidence for this statement. There is nothing in Plaintiff’s complaint, the
video surveillance, or the Nurse’s report. Accordingly, the Plaintiff’s deposition testimony is simply self-serving
testimony that cannot be used to defeat summary judgment. See Fincher v. Depository Trust & Clearing Corp., No.
06 Cv. 9959(WHP), 2008 WL 4308126, at *3 (S.D.N.Y. Sept. 17, 2008) aff'd, 604 F.3d 712 (2d Cir.2010) (“[a
nonmoving party's] self-serving statement, without direct or circumstantial evidence to support the charge, is
insufficient to defeat a motion for summary judgment.”).

                                                          19
inflicted unnecessary pain and suffering that can be deemed cruel and unusual punishment, this

factor directly looks for proof of intent.

        Here, Plaintiff only provides scattered statements that could go to mental state of St.

Mueller and one or two unknown officer. For example, Plaintiff claims that prior to spraying

pepper spray, St. Mueller said things such as “shut the f** up” and “get you’re a** in the shower.”

(AC, Attachment A.) Plaintiff also claims that St. Mueller “pulled out his pepper spray asking me

if I knew what it was” and adds that St. Mueller “was getting so mad I thought he was going to hit

me.”(Id.) Plaintiff vaguely states that “Sgt. Mueler had two other C/Os with him [which] made me

more afraid” and later claims “Sgt. Mueler was so close to my face to the point that his hand was

touching my face.” (Id.) Subsequently, Plaintiff adds that St. Mueller made him take a shower with

cold water. (Id.)

        The Court first notes that much of Plaintiff’s testimony is uncorroborated by any evidence,

and, apart from being self-serving testimony that is insufficient to defeat summary judgment, it is

belied by the video evidence. The surveillance video does not depict any yelling or violence, just

marginally aggressive dialogue exchange. (See Ex. O). Even if Plaintiff’s allegations were taken

as true as to St. Mueller’s conduct in the shower stall, which was not fully visible on the

surveillance footage, it does not rise to a level of sadistic or malevolent conduct. Rather, it

constitutes de minimus use of physical force, which is occasionally permissible. The Eight

Amendment does not prohibit all uses of force that could be avoided or all malevolent touch that

may seem unwarranted. Hudson, 503 U.S. at 9-10. It proscribes punishment that is deemed

torturous and barbarous, id. (citing Estelle, 429 U.S. at 102), or “repugnant to conscience of

mankind.” Hudson, 503. U.S. at 10 (quoting Whitley v. Albers, 475 U.S. 312, 327, 106 S. Ct. 1078,

1088 (1986); Rhodes v. Chapman, 452 U.S. 337, 348–349 & 348 n. 13, 101 S. Ct. 2392, 2400,



                                                20
(recognizing that not every deviation from an “aspiration toward an ideal environment for long-

term confinement” amounts to a constitutional violation); Boddie v. Schnieder, 105 F.3d 857, 862

(2d Cir. 1997) (“…not even “every malevolent touch by a prison guard gives rise to a federal cause

of action.”) Accordingly, this factor also weighs in favor of Defendants.

                         iii.   Need for the Application of Force

       To assess Defendants’ motive from the perspective of necessity, it is again helpful to look

at the Supreme Court’s foundational guidance. The Supreme Court explained the relationship

between infliction of excessive force and the legitimate need for prison guards use for to keep

order in Hudson:

       Whether the prison disturbance is a riot or a lesser disruption, corrections officers
       must balance the need ‘to maintain or restore discipline’ through force against the
       risk of injury to inmate. Both situations may require prison officials to act quickly
       and decisively. Likewise, both implicate the principle that prison administrators
       should be accorded wide-ranging deference in the adoption and execution of
       policies and practices that in their judgment are needed to preserve the internal
       order and discipline and to maintain institutional security.

(Hudson, 503 U.S. at 6) (internal quotation marks omitted.) Hence, the Court recognized that a

prison or a correctional facility is a nuanced setting, where order must be maintained and riots and

disturbances need to be quelled. Consequently, it pardoned, to a degree, uses of force that might

seem unnecessary in day-to-day civilian life, so long as the force was tethered to the legitimate

need to maintain order in prisons. Id. at 10. (“Not every push or shove, even if it may later seem

unnecessary in the peace of a judge’s chambers, violates a prisoner’s constitutional rights.”)

(quoting Johnson v. Glick, 481 F.2d 1028, 1033, cert. denied sub nom. John v. Johnson, 414 U.S.

1033, 94 S.Ct. 462 (1973.))

       Weighing these competing interests, the Court finds that whilst St. Mueller’s use of the

pepper spray may not have been strictly necessary, as Plaintiff was not behaving belligerently or



                                                 21
threateningly, (see infra Part III.A.1.a.v.), but it was permissible in the context of needing to

maintain a baseline of order in the prison system. For example, the undisputed facts reflect that

Plaintiff repeatedly resisted multiple officers’ orders. (See Video Surveillance, Ex. O) (showing

that Plaintiff is being offered a blue uniform multiple times that he is declining to take and wear);

(See Pl. Dep. at 46: 15-23) (“I was just trying to make sure that he understood where I was coming

from too. I said lease, please, you know, please, please, please Sergeant Mueller, let me speak to

the doctor, please.”); (See AC, Att. A) (“I said wait can I talk to the doctor or the chaplain so they

can know that I don’t want to hurt myself”); (See supra Part I.A.) (“…yes I did ask[] him a couple

of times again to talk to the doctor and the chaplain maybe that’s the reason he got so mad.”)

       They also reflect that Plaintiff adamantly believed that he had the right to first consult the

Nurse and Psychiatrist before being sent to suicide watch. (See Pl. Dep. 59-63) (Q: “do you know

of any rule or regulation in the jail, the Rockland County Jail, that would permit you to refuse to

comply with a directive by a guard or an officer if you disagree with it? A: Yes. Q: And what rule

is that and what regulation is that? A: Well, I don’t know the name of the rules, but I know once

you disobey a direct order, they are allowed to write you a ticket, but not try to hurt you… Q: But

you don’t know what the rule name or number is, regulation number is? A: No, sir, because I never

had a rule book, to be honest…Q: Do you know how you know that about the rule you were just

talking about, the regulation? A: No, because there are other inmates that have been in for, you

know, years, months, say the same thing….Q: Is this just your understanding from having spoken

with other inmates? A: inmates in the law library”)

       Apart from conclusory references to inmates and a rule book, Plaintiff neither provides nor

references any credible source of factual information that could lead a jury to believe that Plaintiff

in fact had the right to resist officer orders or that he or was lead to believe that he had that right



                                                  22
by a source with authority. In contrast, Defendants have provided excerpts from New York State

Corrections Law, which provides that when inmates “disobey any lawful direction, the officers

and employees shall use all suitable means to defend themselves, to maintain order, to enforce

observation of discipline, to secure the persons or the offenders and to prevent any such attempt

or escape.” (Def. Mem. at 21) (citing New York State Corrections Law §137.5.) They also

provided excerpts from New York State Penal Law, Article 35.10, which provides that “a warden

or other authorized official of a jail, prison or correctional institution may, in order to maintain

order and discipline, use such physical force as is authorized by the correction law.” (Id. at 21-22).

They similarly provide excerpts from the Rockland County Sherriff’s Office Policies (“RCSO”),

which provides that officers may use pepper spray when they are authorized to do so in a manner

that is reasonable, necessary, and safe—after they have tried communicating orders verbally. (See

Def. Mem. at 23; Blasko Affidavit, Ex. L). And lastly, they also provided expert testimony of

Dominick Blasko, a Chief Police Officer for the Town of Crawford who is a Master Instructor on

the administration of pepper spray, who upon reviewing all the evidence and regulations that apply

to RCCF, testified that St. Mueller’s “use of force through administration of OC (pepper) spray

was reasonable and necessary and in accordance with good and accepted correctional industry

standards.”) (Expert Affidavit, Dominick Blasko, Ex. K, ECF No. 110-20.)

       The Court thus finds that Defendants’ were within their right to judge Plaintiff as a suicide

risk The facts show that it is within RCCF officers’ authority to preliminarily judge inmates’ state

of well-being and strive to effectuate their proper placement within the correctional facility. They

also show that it is within their authority to maintain order and discipline within the facility. It is

inevitable that inmates will occasionally refuse to obey the authority of officer commands or

disagree with their judgments. In such instances, officers need to resort to pressure tactics of some



                                                  23
sort to instill order. “[T]he question… ultimately turns on whether force was applied in a good

faith effort to maintain or restore discipline or maliciously and sadistically for the very purpose of

causing harm.”) Hudson, 503 U.S. at 6 (citations omitted.)

       It is not within the Court’s province to write or advocate particular rules in the prison

system. The Court’s job is to ensure that when an individual loses certain liberty interests as a

penalty for committing offenses against society, that individual is not deprived of the “concepts of

dignity, civilized standards, humanity, and decency” that animate the Eight Amendment. Id. at 12

(citing Estelle, 429 U.S. at 102; Jackson v. Bishop, 404 F.2d 571, 579 (CA8 1968)). Here, even if

Defendants were chiding or bullying Plaintiff more than was strictly necessary, their conduct did

not egregiously depart from the aim of maintaining order, and it did not encroach the realm of

violating Plaintiff’s dignitary interests. Consequently, this factor weighs in favor of Defendants.

                         iv.   Correlation between that need and the Amount of Force Used

       The correlation between the need for force and the amount of force used is a factor that

goes to the principle proportionality. It too requires asking whether or not the measure taken

inflicted disproportionate pain and suffering, and whether the force exposed the prisoner to a

“sufficiently substantial risk of serious damage to his future health” Farmer, 511 U.S. at 843

(internal quotation marks omitted). For example, in Farmer, a case about a transsexual inmate who

was subjected to rape by other inmates, the Supreme Court explained that even though conditions

may be restrictive and harsh, it is disproportionate to gratuitously allow “the beating or rape of one

prisoner by another” as such conduct “serves no penological objective” any more than it “squares

with evolving standards of decency.” Id. at 833. The Court explained that “being violently

assaulted in prison is simply not part of the penalty that criminal offenders pay for their offense

against society.” Similarly, in Hudson, the Supreme Court explained the proportionality concept



                                                 24
in its reasoning when it explained: “[t]o deny… the difference between punching a prisoner in the

face and serving him unappetizing food is to ignore the concepts of dignity, civilized standards,

humanity, and decency that animate the Eight Amendment” Hudson, 503 U.S. at 11 (internal

quotation marks omitted.)

       Here, the undisputed facts show that the length of pepper spraying is not in dispute.

(Compare Def. Mem. at 12: “the OC spray was only administered one time in a single short burst”

with Pl. Dep. 50:1-5: “Q: And do you recall about how long you were actually sprayed in the face?

A: About—for a couple of seconds.”) At the same time, there is a dispute about the quantity of

pepper spray that was emitted and the proximity of St. Mueller to Plaintiff’s face. Plaintiff testifies

that “[h]e was so close to my face, his fingers was touching my nose while he sprayed me with the

thing. And after he did it—after he did it, ... he just left while I was in the shower. I was in the

shower breathing the whole thing. It was so strong.” (Pl. Dep 47:21-23, 48:1-4.) Although Plaintiff

offers no facts to corroborate his testimony, none of Defendants’ evidence fully belies Plaintiff’s

statement. At best, Defendants’ surveillance video shows that the duration of the spray was short

because Plaintiff emerged from the shower within a few seconds of being sprayed, and did not

appear to be in excruciating pain. (See Ex. O). Because the video does not depict what happened

in the shower, the Court cannot assess how close the pepper spray was to Plaintiff’s eyes, only that

it could not have been close enough to cause immediate, debilitating pain and suffering.

       Because there are still questions about exactly how close St. Mueller held the pepper spray

from Plaintiff’s eyes, this factor is not fully assessable by the Court and weighs neither in favor of

Plaintiff nor Defendants. The Court simply notes that the effects of the injury are minor, and

whatever force was applied, was not applied for long.




                                                  25
                          v.    Threat reasonably Perceived by the Defendants

       The undisputed facts show that the threat that Plaintiff would cause physical harm was

slight, as Plaintiff was not being violent or belligerent—rather, he was just getting increasingly

agitated. (See supra Part I.A.) (“…yes I did ask[] him a couple of times again to talk to the doctor

and the chaplain maybe that’s the reason he got so mad…”). Indeed, the surveillance video

corroborates that while Plaintiff was getting a little more animated, he was always unarmed, and

never created any dire chaos, such as by trying to flee, attack, or do anything that could objectively

or subjectively be perceived as a threat to Defendants’ safety.

       Here, the Court cannot find that a confined inmate, who was unarmed and not behaving

violently, was posing much of a physical threat to Defendants’ safety or well-being. He was,

however, posing a modest threat of disorder in an environment where he had no right to do so and

where maintenance of civility and discipline is of utmost importance. Accordingly, this factor

minutely weighs in Defendants’ favor.

                          vi.   Efforts Made by the Defendants to Temper the Severity of a
                                Forceful Response

       Lastly, the Court finds that Defendants did make several good-faith efforts to temper the

severity of the situation before resorting to a forceful response. The surveillance video depicts that

before Officer Mueller arrived on the scene, Officer Puccio was talking to Defendant. (See Ex. O).

When Officer Mueller arrived, talking to Plaintiff for a few minutes before leading Plaintiff into

the shower stall and offered Plaintiff the blue suit several times by holding it out towards him. (Id.)

Indeed, Plaintiff himself admits that he was asked to change into the blue suit multiple times, but

he kept resisting because he wanted to first speak to the nurse or chaplain. See Pl. Dep. at 46: 15-

23 (“He was just – he was – he was talking to me in a really loud voice and I don’t know – just it

really – it wasn’t necessary the things he was saying. And I just – I was just trying to make sure

                                                  26
that he understood where I was coming from too. I said please, please, you know, please, please,

please Sergeant Mueller, let me speak to the doctor, please.").

       The Court finds that Defendants tried multiple times to convince Plaintiff to follow their

orders and change apparel before resorting to use of force. Although reasonably minds might

disagree on whether Plaintiff's or the Defendants' request was reasonable, the Court finds that the

undisputed facts reflect that Defendants made at a sufficient effort to temper the need to use force

before deploying it. Accordingly, this factor weighs in favor of Defendants.

                                       *           *          *

        On the balance, the Court finds that the undisputed facts related to the subjective test

indicate that Defendants did not have the requisite culpable state of mind, and although these is no

video footage showing the exact interaction in which St. Mueller sprayed Plaintiff, there is no other

fact on the record that could allow a jury to find a mens rea of deliberate indifference, recklessness,

or knowing willingness of a serious risk of harm. Accordingly, Defendants' have met their burden

of proof with regards to the subjective test, and the Comi next turns to the objective test.

                       b.   Objective Test

       Again, the objective test focuses on the harm done in light of "contemporary standards of

decency," Wright, 554 F.3d at 268, and asks whether the alleged violation is "sufficiently serious"

to warrant Eighth Amendment protections. Blyden, 186 F.3d at 262; Davidson v. Flynn, 32 F.3d

27, 29-30 (2d Cir.1994). As with the subjective test, due consideration must be given to the

circumstances in which the force was applied, including "the need for the application of force, the

relationship between the need and the amount of force that was used, and the extent of the injury

inflicted." Whitley v. Albers, 475 U.S. 312,321, 106 S.Ct. 1078 (internal brackets and cite omitted).




                                                  27
And although not dispositive, “[t]he absence of serious injury is ... relevant to the Eighth

Amendment inquiry....” Hudson, 503 U.S. at 7, 112 S.Ct. 995.

         The Court has already detailed above the many reasons why the extent of Plaintiff’s injury

is minor for the purpose of assessing Defendants’ motive. (Supra Part III.A.1.a.) There is no need

for the Court to rehash its analysis about the lack of causation between the pepper spray incident

and Plaintiff’s loss of vision, subsequent retina surgery, and various eye and body pains.

         Absent any proof of a causal relationship between Plaintiff’s numerous alleged injuries and

the pepper spray incident, the Court holds that no reasonable juror could find that St. Mueller or

the other officers’ conduct was such a grave departure from “contemporary standards of decency”

or that Plaintiff’s injury was serious enough to invite an Eighth Amendment violation.

                         2. Deprivation of Toiletries, Belongings and Recreation

         Plaintiff’s second claim is that whilst he was intake for two weeks, he was “locked” for

fourteen days, and in the first four or five of those days, he was left “with no recreation, no shower,

no toothbrush, [and] no toilet paper.” (8/14/14 Letter.) Plaintiff also mentions that prior to being

sent to intake, his belongings were taken, (See AC Att. A) (“…they took all my stuff [put] them in

the trash my legal papers my bible my clothes my commissary everything that I had owned. They

took it all. I never got them back.”) And he complains about missing one appointment to get his

medicines when he was first sent to intake. (See 8/14/14 Letter.) 6

         Defendants argue that there are no facts on the record that support Plaintiff’s position and

that, even if Plaintiff’s allegations were taken as true, there is no Eighth Amendment violation for




6
 “They open my cell door a couple of times, I even hear them in the lo[ud] speaker saying Beauvoir Medical. But he
did not escort me for my medicine so they just lock my cell door because C/O/ Pereze was too busy joking with the
officers on the high level. I tried calling for C/O Pereze many times then he finally show up. I told him that I need my
medicine[e] he looked at his watch he said it was too late. I tried asking him for toilet paper and toothbrush he rather
curse me out.” (8/14/14 Letter.)

                                                          28
the type of deprivation that Plaintiff claims to have suffered. (Def. Mem. at 27-28). (“Plaintiff’s

alleged span of four days without toiletries clearly does not rise to the level of a Constitutional

violation.”) The Court again agrees with the Defendants.

        “[T]he Eight Amendment prohibits imposing unduly harsh penalties that infringe the very

dignity of one’s humanity.” Johnson v. O’Connel, Case No. 15-cv-2288, ECF No. 66 (S.D.N.Y.

October 17, 2018) (NSR) (listing cases.) An Eight Amendment violation is not triggered by the

innate discomforts of being imprisoned. See Farmer v. Brennan, 511 U.S. 825, 832, 114 S. Ct.

1970, 1976 (1994)) (holding that the Constitution “does not mandate comfortable prisons” though

it does prohibit inhumane ones) (citing Rhodes v. Chapman, 452 U.S. 337, 349, 101 S.Ct. 2392,

2400 (1981.)) Nor is an Eighth Amendment violation triggered from a de minimus deprivation of

hygiene and housing sanitation conditions. See id.

        As with excessive force claims, claims challenging an inmate’s living conditions have two

prongs. “To establish an objective deprivation, ‘the inmate must show that the conditions, either

alone or in combination, pose an unreasonable risk of serious damage to his health,’” and second,

that those conditions are unreasonable when “evaluated in light of contemporary standards of

decency.” Darnell, 849 F.3d at 30; see also Walker v. Schult, 717 F.3d 119, 125 (2d Cir. 2013).

Although the Constitution “does not mandate comfortable prisons” it requires that officials “ensure

that inmates receive adequate food, clothing, shelter, and medical care, and [] ‘take reasonable

measures to guarantee the safety of the inmates.’” Farmer, 511 U.S. at 832 (citing Hudson v.

Palmer, 468 U.S. 517, 526–527, 104 S.Ct. 3194, 3200 (1984)).

        Consequently, to defeat summary judgment, the undisputed facts on the record must show

“objectively, sufficiently, serious . . . denial of the minimal civilized measure of life’s necessities.”

Willey v. Kirkpatrick, 801 F.3d 51, 66 (2d Cir. 2015). Where unsanitary conditions are concerned,



                                                   29
courts look at “both the duration and the severity of the exposure.” Id. at 68; see also Darnell, 849

F.3d at 30. As to the second prong, a Plaintiff must demonstrate that prison officials acted “with

more than mere negligence.” Walker, 717 F.3d at 125 (quoting Farmer, 511 U.S. at 835) (internal

quotations omitted). Further, “[b]ecause society does not expect that prisoners will have

unqualified access to health care, deliberate indifference to medical needs amounts to an Eighth

Amendment violation only if those needs are ‘serious.’” Hudson, 503 U.S. at 9.

        Here, the undisputed facts do not satisfy either prong. Beginning with the objective test,

Plaintiff has only alleged that he was deprived of toiletries, such as a toothbrush and toilet paper,

for four to five days. (8/14/14 Letter.) He similarly claims that he was only deprived of the ability

to shower and have recreation for that amount of time. (Id.) His fleeting allegation about medicine

is not corroborated by any evidence on the record, but at best, only reflects that he was deprived

of medication on one instance whilst he was in intake. (Id.) Deprivations of such mild duration

and severity do not rise to the level of being considered cruel and unusual treatment under the

Constitution. See e.g., Dillon v. City of New York, No. 12 CIV. 7113 LAP, 2013 WL 6978959, at

*3 (S.D.N.Y. Nov. 18, 2013) (“Courts [in this Circuit] are extremely reluctant ... to find

constitutional violations based on temporary deprivations of personal hygiene and grooming

items.”)(citing Myers v. City of N.Y., No. 11 Civ. 8525, 2012 WL 3776707, at *8 (S.D.N .Y. Aug.

29, 2012); Benjamin v. Fraser, 161 F.Supp.2d 151, 175–76 (S.D.N.Y.2001)), aff'd, No. 12–4032,

2013 WL 3603784 (2d Cir. July 16, 2013)); see also McCoy, 255 F.Supp.2d at 260 (dismissing

Eighth Amendment claims as insufficient under the objective test because “a two-week suspension

of shower privileges does not suffice as a denial of basic hygienic needs[.]”) (internal quotation

marks omitted); Cruz v. Jackson, No. 94 Civ. 2600(RWS), 1997 WL 45348, at *7 (S.D.N.Y. Feb.

5, 1997) (same and collecting cases); Trammell v. Keane, 338 F.3d 155, 165 (2d Cir.2003)



                                                 30
(deprivation of toiletries for two weeks does not rise to the level of a constitutional violation).

Accordingly, the Court finds that Plaintiff’s claim fails the subjective test.

        Turning to the subjective test, the Second Circuit has explicitly held that, with respect to

conditions of confinement, the defendant-official must have acted recklessly or intentionally. See

Darnell, 849 F.3d at 35. Negligence will not suffice, Jackson v. Sullivan Cty., No. 16 CIV. 3673,

2018 WL 1582506, at *4 (S.D.N.Y. Mar. 27, 2018). Undisputed facts aside, Plaintiff does not even

sufficiently allege that any of the officers intentionally subjected Plaintiff to the unhygienic

conditions or recklessly failed to act when they knew or should have known that the conditions

posed an excessive risk to his health or safety. See id. (finding lack of similar allegations defective

to the claim); Figueroa v. Cty. of Rockland, No. 16-CV-6519 (NSR), 2018 WL 3315735, at * 8

(S.D.N.Y. July 5, 2018) (same). At best, Plaintiff’s claims regarding state-of-mind include: 1) that

after Plaintiff was taken off of suicide watch “they still locked me in for fifteen days”; 2) that at

some point, Byran “wasn’t doing what he was supposed to do” (8/14/14 Letter); 3) that once

Plaintiff was placed in intake, Pereze “was too busy joking with other officers on the high level”

to escort Plaintiff once to get his medicine (8/14/14 Letter); and 4) that generally Mueller “has an

anger issue” and at various points “was so focus on hurting [Plaintiff]”, (10/23/17 Letter). None

of these statements, alone or in combination, rise to the level of reflecting a deliberate indifference,

a recklessness, or an intentional sense of sadism, sufficient to meet the subjective intent

requirement for Plaintiff’s claim. For one thing, none of these statements are tied to the hygiene

and sanitation issues specifically. Second, Plaintiff never even alleges that the single deprivation

of medicine affected him at all, let alone severely, and third, the statements, at best, reflect that the

officers were being negligent, not intentionally cruel or reckless.




                                                   31
       Despite Plaintiff’s pro se status, Plaintiff’s claims are just the type of “bald” assertions that

are unsupported by any evidence. Shariff, 689 F.Supp.2d at 476. Hence, neither the subjective nor

ojective test requirements are not met, and accordingly, Plaintiff’s claims based on the deprivations

he suffered while he was in the lock-in cannot withstand summary judgment.

           B. Qualified Immunity

       Lastly, Defendants argue that, even if Plaintiff’s constitutional claims were to survive

summary judgment, they are entitled to qualified immunity because “it was objectively reasonable

for Sgt. Mueller to apply minimal force necessary through the administration of OC spray after

plaintiff repeatedly refused orders from multiple officers and became visibly animated and

agitated.”(Def. Mem. at 30.) Once again, the Court agrees with Defendants.

       “Qualified immunity shields government officials from liability for civil damages as a

result of their performance of discretionary functions, and serves to protect government officials

from the burdens of costly, but insubstantial, lawsuits.” Lennon v. Miller, 66 F.3d 416, 420 (2d

Cir. 1995). Government actors performing discretionary functions are “shielded from liability for

civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Id. (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 2738 (1982)). The immunity protects a government

actor if it was “objectively reasonable” for him to believe that his actions were lawful at the time

of the challenged act.” Id. (quoting Anderson v. Creighton, 483 U.S. 635, 641 107 S. Ct. 3034,

3039 97 L. Ed. 2d 523, 640 (1987). “The objective reasonableness test is met—and the defendant

is entitled to immunity—if ‘officers of reasonable competence could disagree’ on the legality of

the defendant's actions.” Id. (quoting Malley v. Briggs, 475 U.S. 335, 340-41 106 S. Ct. 1092, 1096

89 L. Ed. 2d 271 (1986)).



                                                  32
       The Court finds that there are just enough facts for the Defendants’ motion for summary

judgment to be granted on the qualified immunity argument. Certainly, when critical facts are in

dispute, regarding the need for force in a given situation, courts must deny summary judgment.

(See e.g., Busch v. City of New York, No. 00 CV 5211(SJ), 2003 WL 22171896 (E.D.N.Y. Sept.

11, 2003) (finding that there were “too many disputed facts” that played into the issue of whether

Defendant’s use of pepper spray was excessive). That is not the case here.

       Here, the Court already explained that the officers were charged with maintaining order in

the correctional facility and were allowed to use their judgment to assess the well-being of the

inmates. Indeed, it was in their prerogative to ensure that inmates who were deemed to be at risk

of self-harm were placed on suicide watch. The officers necessarily have to base their decisions

on judgments that they make in the moment that are inherently subjective. Plaintiff was on his

knees weeping when he was first placed on suicide watch. (See supra Part I.A.) He subsequently

acted difficult and repeatedly denied verbal offers to change his clothes and proceed to intake. (Id.)

As the Court stated earlier, it may not have been strictly necessary or desirable for Defendants’ to

resort to using force to ensure Plaintiff’s compliance, but certain “situations may require prison

officials to act quickly and decisively,” Hudson, 503 U.S. at 6. Further, the Supreme Court

encourages courts to afford prison administrators “wide-ranging deference in the adoption and

execution of policies and practices that in their judgment are needed to preserve internal order and

discipline and to maintain security” Id.

       The Court finds that the facts on the record reflect that it was objectively reasonable for St.

Mueller to believe his actions were lawful at the time he acted. Accordingly, the Court finds that,

in addition to their not being a constitutional violation under the Eighth Amendment, Defendants

have adduced enough evidence to show that they are entitled to qualified immunity.



                                                 33
           C. Claims Against Other Named Officers

       Plaintiff loosely brings claims against other named officers as well, including: Sherriff

Falco, Lt. Byran, Sgt. Hickey, C/O Pereze, and C/O Levine. (See 8/14/14 Letter, Att. A.) Though

it is a bit nebulous which claims Plaintiff is alleging against whom, Defendants seek to dismiss

each of these claims on the basis that they are either inadequately pleaded or are moot. (Def. Mem.

at 33-34.) The Court agrees with Defendants.

                     1. Grievance Claims Against Byran, Hickey, and Levine

       Plaintiff vaguely raises claims against Levine, Hickey and Byran, each of whom allegedly

told Plaintiff that his complaint was not grievable. (See 8/14/14 Letter) (“The first time I asked

[Levine] he said he was going to call the Sgt. for me but he did not. I waited for a few more days

I asked him again he ignored me. I waited again to ask him about the situation, then he told me my

complaint was not grievable. He did not call the Sgt. for me.”); (“When I asked [Byran] for the

grievance he brought [it] right away but he acted like he never knew about the situation because

after I told him what happened to me he says I don’t believe it, I don’t believe it. Sgt. Hickey never

give you the grievance.”)

       Defendants argue that Plaintiff does not plead a cognizable claim against any of the officers

for being advised that his claim was not grievable, and that in any event, the claim is moot because

Plaintiff was ultimately able to file his formal grievance. (Def. Mem. at 33-34.)

       The Court finds that any claim against any of the officers, asserting that they violated

Plaintiff’s constitutional rights by interfering with the grievance process cannot stand. “[I]nmate

grievance programs created by state law are not required by the Constitution.” Rickett v. Orsino,

No. 10-CV-5152, 2013 WL 1176059, at *20 (S.D.N.Y. Feb. 20, 2013), report and

recommendation adopted by, 2013 WL 1155354 (Mar. 21, 2013).                 Thus, a claim alleging


                                                 34
interference with the grievance procedures is not cognizable under Section 1983 “absent a showing

that the defendants’ actions in that regard result in actual prejudice to the inmate’s pursuit of a

legal action,” Abney v. Jopp, 655 F. Supp. 2d 231, 234 (W.D.N.Y. 2009); see also Banks v. Cnty.

of Westchester, 168 F. Supp. 3d 682, 692 (S.D.N.Y. 2016) (noting that plaintiff must demonstrate

that “defendant’s actions resulted in an actual injury”).

       Here, Plaintiff’s conclusory allegations fail to demonstrate that he was actually prejudiced

in the pursuit of any legal action. He was able to file a formal grievance and have his complaint

go through the full grievance process at RCCF. (See Pl. Dep., Ex. C, at 182; Ex. D at Def.000017-

000022). Subsequently, he successfully pursued this Section 1983 action in federal court, and this

Court is permitting Plaintiff to re-allege his claims against any officers that concern the cruel and

unusual treatments that were central to his grievance. Consequently, as a matter of law, Plaintiff’s

access to the court claims cannot stand. Figueroa, 2018 WL 3315735, at * 8.

                     2. Inadequate Supervision Claims Against Falco and Byran

       Defendants argue that it is not clear what claims Plaintiff is raising against Falco and Byran.

(Def. Mem. at 33.) At best, Defendants construe Plaintiff’s claims as failure to supervise claims,

which they argue, must be dismissed on the pleadings. The Court agrees.

       Beginning with the allegations against Lt. Byran, in “Attachment A” of his Amended

Complaint, Plaintiff argues that “being a Lt. is like being a supervisor. He should be the one making

sure that everything goes right in the jail. He should be the one to make sure all C/Os and Sgts. are

doing their Job…. that’s his job to know what goes down in the facility. [I]f by chance Lt. Byran




                                                 35
admit that he did not know about the situation that means he definitely wasn’t doing what he was

supposed to do what he was hired to do.” (See AC Att. A.)

       Similarly, with regards to Sheriff Falco, Plaintiff claims that “the Sherriff Department is in

charge of the county jail. [Be]cause of them, I can’t get my sight the way it was before. After the

situation happen they took all my legal papers, my bible, my clothes, all the food I brought from

commissary at least forty dollars’ worth of food or more.” (Id.) Plaintiff added, “I complain to the

C/Os and Sgts. they all said they cannot find my stuff or even buy them back. Rockland County

jail do whatever they want because no one is doing anything about it not even the sheriff

department.” (Id.)

       The Court, like Defendants, reads the claims against Falco and Byran as claims for failure

to supervise. To plead a claim for supervisor liability in § 1983 actions, a plaintiff must allege:

       (1) The defendant participated directly in the alleged constitutional violation, (2)
       the defendant, after being informed of the violation through a report or appeal,
       failed to remedy the wrong, (3) the defendant created a policy or custom under
       which unconstitutional practices occurred, or allowed the continuance of such a
       policy or custom, (4) the defendant was grossly negligent in supervising
       subordinates who committed the wrongful acts, or (5) the defendant exhibited
       deliberate indifference to the rights of inmates by failing to act on information
       indicating that unconstitutional acts were occurring.

Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995).

       Here, even interpreting pro se Plaintiff’s Amended Complaint liberally, the Court finds

that Plaintiff’s pleadings are wholly insufficient to make out claims for failure to supervise for

either of these named defendants. Regarding Lt. Bryon, all that Plaintiff seems to be alleging is

that Bryon did not know about the pepper spray incident and should therefore be liable. This does

not satisfy even the first element for supervisory liability, which is direct involvement. Plaintiff

certainly makes no mention of a policy or custom or anything that could color claims of deliberate

indifference or a grossly negligent mindset. Accordingly, this claim is dismissed.

                                                 36
       As to Sheniff Falco, Plaintiffs claims are equally as vague and deficient. With Plaintiffs

claim that "I complain to the C/Os and Sgts. they all said they cannot find my stuff or even buy

them back. Rockland County jail do whatever they want because no one is doing anything about

it not even the sheriff department," the Court finds that it fails as a matter of law because an

inmate's allegation that an official ignored a written protest or request is insufficient to establish

personal involvement. Platt v. Incorporated Village ofSouthampton, 391 F. App'x 62, 65 (2d Cir.

2010) (holding that allegations that a supervisor ignored a letter protesting unconstitutional

conduct was insufficient to establish that the supervisor was personally involved). Consequently,

both of these claims are insufficiently plead, and all of Plaintiffs complaints against individual

officers are dismissed.

                                          CONCLUSION


       For the aforementioned reasons, Defendants' Motion for Summary Judgment is

GRANTED in its entirety, and all claims in this action against all named Defendants are

DISMISSED. The Clerk of Court is respectfully directed to terminate the motion at ECF No. 110,

terminate the case, and to enter judgment in favor of Defendants. The Clerk of the Court is

additionally directed to mail a copy of this order to Plaintiff at his last known address on ECF, and

show proof of service on the docket.


SO ORDERED.

 Dated:    November       2018
           White Plains, New York




                                                                   -
                                                               NEy~O~AN
                                                            United States District Judge


                                                 37
